Citation Nr: 0819201	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for traumatic neuropathy of the right eye supraorbital.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1952 to 
March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a previously assigned rating of 
10 percent for traumatic neuropathy of the right 
supraorbital. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure that adequate VCAA notice as to all elements of the 
claim is provided, including the notice requirements 
pertaining to increased ratings outlined in Vazquez-Flores v. 
Peake, 22 Vet App. 37 (2008).

The Board's review of the claims file reveals that further 
development on the matter of entitlement to an increased 
rating in excess of 10 percent for traumatic neuropathy of 
the right supraorbital is warranted.

The veteran's disability is rated as an impairment of the 
fifth cranial nerve.  Paralysis of the fifth cranial nerve is 
rated on the basis of the relative degree of sensory 
manifestations or motor loss.  A 10 percent rating is 
provided when paralysis is incomplete and moderate, a 30 
percent rating is assigned when it is incomplete and severe, 
and a 50 percent rating when it is complete.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8205 (2007).  Neuritis involving the 
fifth cranial nerve is evaluated under Diagnostic Code 8305.

The veteran contends that his service-connected right eye 
condition has become worse.  Service treatment records dated 
in September 1953 show that the veteran sustained a cut above 
his right eye, which was sutured.  Additional service 
treatment records show that in January 1956 a neurosurgeon 
removed the veteran's damaged supraorbital nerves and 
diagnosed right supraorbital traumatic neuropathy.  A March 
1956 separation examination report noted a 1.5-inch scar on 
the right eyebrow.  In an August 1956 rating decision the RO 
awarded service connection for the right supraorbital nerve 
condition as 10 percent disabling from March 1956.

Post-service VA treatment records show that the veteran 
received ongoing treatment for his service-connected right 
supraorbital nerve disability, as well as a right eye 
epiretinal membrane, a left cataract, diabetes mellitus, and 
psoriasis.  The veteran reported for VA eye examinations in 
March 2004 and August 2005.  In both instances the veteran 
reported the in-service trauma to his right eye and surgery 
to the supraorbital portion of his fifth (trigeminal) nerve 
in the right side.  In 2004 the examiner, a doctor of 
optometry, diagnosed epiretinal membrane of the right eye and 
in 2005 diagnosed a history of trauma to the right superior 
orbital region with surgical intervention to the supraorbital 
nerve.  As neither examination reported specific findings 
related to the fifth cranial nerve, the AMC/RO should 
schedule the veteran for a medical examination with an 
ophthalmologist or neurologist with familiarity with facial 
nerves, including the fifth trigeminal nerve, to determine 
whether the veteran's service-connected traumatic neuropathy 
of the right supraorbital has become more than 10 percent 
disabling.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
as interpreted by the Courts, are fully 
complied with and satisfied.

2.  The AMC/RO should contact the veteran 
and obtain from him the names and 
addresses of all medical care providers, 
VA or non-VA who treated him for 
traumatic neuropathy of the right 
supraorbital since November 2003.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
ophthalmologic or neurologic examination 
to determine the severity of the 
traumatic neuropathy of the right 
supraorbital disability.  All indicated 
tests and studies are to be performed. 
 Prior to the examination, the claims 
folder must be made available to the 
ophthalmologist or neurologist performing 
the examination for review of the case.  

Following review of the claims folder and 
an examination of the veteran, the 
examiner should specifically identify (1) 
to what degree of impairment of the fifth 
(trigeminal) cranial nerve affects right 
eye sight, and (2) to what extent the 
veteran's service-connected right eye 
disability affects his activities of 
daily living and ability to seek 
employment.  In addition, the examiner is 
requested to describe complete paralysis 
and degrees of incomplete paralysis of 
the fifth cranial nerve based on 
examination of the veteran and his 
records.  The examiner is requested to 
explain the functions of the fifth 
cranial nerve as it affects the right 
eye, and to what degree the veteran 
suffers from sensory manifestations or 
motor loss as a result of the traumatic 
neuropathy of the right supraorbital.  
Sustainable reasons and bases are to be 
provided for any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



